DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          TIMOTHY T. BAKER,
                              Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                             No. 4D17-3331

                             [June 27, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Samantha Schosberg Feuer, Judge; L.T. Case No.
502016CF008356AXXXMB.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

   Appellant, Timothy Baker, appeals his judgment and sentence for one
count of felon in possession of a firearm and one count of possession of
cocaine. Appellant argues that he is entitled to a new trial and/or
sentencing hearing because: 1) the State improperly introduced evidence
that the vehicle he occupied at the time of his arrest was stolen; 2) the
prosecutor improperly bolstered the credibility of the arresting officer
during closing argument; and 3) the court relied on impermissible factors
when imposing its sentence. We affirm on these issues. Appellant also
appeals the portion of his sentence imposing a public defender fee of $200.
On this issue, the State properly concedes error and we reverse and
remand.

    Appellant was charged with one count of felon in possession of a
firearm, one count of grand theft auto, and one count of possession of
cocaine after he was found sleeping in a stolen vehicle with crack cocaine
and a gun near his person. Pursuant to Appellant’s request, the felon in
possession charge was severed and tried independently. The jury found
Appellant guilty of being a felon in possession of a firearm. After a careful
review of the record, we hold that no reversible error occurred during the
trial.

    In anticipation of sentencing, the State filed a written sentencing
memorandum wherein it argued that, based on the fact Appellant acquired
twelve felony and nine misdemeanor convictions by the age of twenty-
three, the maximum sentence of ten years for the felon in possession of a
firearm conviction was appropriate. In its memorandum and again at the
sentencing hearing, the State represented that Appellant was released
from prison for the offense of being a delinquent in possession of a firearm
a mere forty-seven days before he was arrested in the instant case. A prior
conviction for delinquent in possession of a firearm was reflected on
Appellant’s scoresheet and Appellant’s counsel agreed that his scoresheet
was accurate. After considering the parties’ arguments, the court
sentenced Appellant to ten years in prison with a three-year minimum
mandatory on the felon in possession charge. In doing so, the court
reasoned:

      [T]he severity of the offense increases with the length and
      nature of the offender’s prior record. Now you, know, twelve
      prior convictions included the most recent conviction . . .
      where the defendant served eighteen months in the
      Department of Corrections for a delinquent in possession of a
      firearm. . . . And that was forty-seven days—he was released
      forty-seven days before the date of the offense in the case. So,
      you know, obviously I’ve taken his prior record into
      consideration, as well as the severity of the primary offense.

    In conjunction with this sentence, the court also entered a $100 public
defender fee lien. Thereafter, the State nolle prossed the grand theft auto
charge and Appellant pled guilty to the remaining possession of cocaine
charge. The court sentenced Appellant to time served on the possession
of cocaine charge and entered another $100 public defender fee lien.

   On appeal, Appellant argues that this Court should remand for
resentencing because the State did not offer any proof substantiating its
claim that Appellant was recently released from prison for the offense of
being a delinquent in possession of a firearm. Appellant cites to no
authority establishing that the State must offer proof of a defendant’s prior
release date when the underlying conviction is not in dispute and the
release date is not being used to prove eligibility for an enhanced sentence.
Indeed, it was entirely proper for the State to advise the court about
Appellant’s undisputed criminal history. See § 921.002(1)(d), Fla. Stat.

                                     2
(2017) (providing that under the Criminal Punishment Code, “[t]he severity
of the sentence increases with the length and nature of the offender’s prior
record”). Therefore, Appellant is not entitled to resentencing.

     With regard to the public defender fees, section 938.29 of the Florida
Statutes (2017) governs attorney’s fee liability for a criminal defendant who
receives assistance from the public defender’s office. For cases involving
a felony, sub-section 938.29(1)(a) provides that “fees and costs shall be set
. . . at no less than $100 per case.” A court may impose a higher fee, but
“there must be evidence of the higher fees or costs and the trial court must
make factual findings thereon. Also in the event of higher fees, the
defendant must be notified of his right to a hearing to contest the fees.”
Alexis v. State, 211 So. 3d 81, 83 (Fla. 4th DCA 2017).

   Here, the court imposed a total of $200 in public defender fees in the
same case without evidence supporting that amount, without making any
factual findings as to the amount, and without informing Appellant of his
right to challenge the fees. Therefore, we are compelled to reverse and
remand for the trial court to either vacate the second $100 fee lien or “to
hold a hearing with proper notice to obtain evidence in support of a public
defender fee in an amount greater than the statutory minimum.” Id.

   Affirmed in part, reversed in part and remanded.

KUNTZ, J., and FAHNESTOCK, FABIENNE, Associate Judge, concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3